       Case: 3:20-cr-00107-WHR Doc #: 7 Filed: 09/21/20 Page: 1 of 1 PAGEID #: 25




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                  :   Case No. 3:20-mj-414
                                            :
          Plaintiff,                        :   Magistrate Judge Sharon L. Ovington
                                            :
 vs.                                        :
 RONALD HOWE, JR.,                          :
                                            :
          Defendant.                        :
                                            :


                                 BINDOVER ORDER


         This matter was set for preliminary examination on September 18, 2020.

Defendant appeared with counsel and waived his right to a preliminary examination. The

Court found the waiver to be knowing and voluntary and therefore orders that Defendant

be bound over to the grand jury to answer the charge.

September 18, 2020                                   s/Sharon L. Ovington
                                                      Sharon L. Ovington
                                                 United States Magistrate Judge
